SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2017 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL Announces ADS Ratio Change São Paulo, February 16, 2017 - GOL Linhas Aéreas Inteligentes S.A. (“GLAI”), (NYSE: GOL and BM&FBOVESPA: GOLL4), Brazil's No. 1 airline, announced today that its Board of Directors approved management’s recommendation for a ratio change in the Company’s American Depositary Receipt (ADR) program from a ratio of one (1) American Depositary Share (ADS) representing ten (10) preferred shares to a ratio of one ADS representing five (5) preferred shares in the Company. The purpose of the ADS ratio change is to increase liquidity in the trading, expanding the shareholder base and facilitating access to GOL ADSs on the NYSE. As a result of the ratio change, ADS holders of record will automatically receive on the distribution date, expected to be on or about May 1, 2017, one additional ADS for each ADS held by the close of business on the record date, expected to be on or about April 27, 2017. Once determined, the Company will promptly announce the official record and distribution dates once these are set. The ratio change will not affect holders of the Company’s preferred shares. Existing ADSs will continue to be valid and will not have to be exchanged. Summary of the ADS ratio change: - Current ratio: 1 ADS 10 preferred shares - New ratio: 1 ADS 5 preferred shares - Record date: On or about April 27, 2017 - Distribution date: On or about May 1, 2017 In addition, GOL intends to, effective April 17, 2017, appoint The Bank of New York Mellon, as the successor depositary bank for the Company’s ADR program on terms substantially identical to the current deposit agreement. The change in the ratio of ADSs to preferred shares and the change in depositary bank will become effective after required approvals from the Brazilian Securities Commission (CVM), the New York Stock Exchange (NYSE) and the U.S. Securities and Exchange Commission (SEC). Investor Relations ri@voegol.com.br www.voegol.com.br/ir +55(11) 2128-4700 About GOL Linhas Aéreas Inteligentes S.A. Brazil's largest air transportation and travel services group with three main businesses: passenger transportation, cargo transportation and coalition loyalty programs. GOL is Brazil's largest airline, carrying 32mm p.a. on more than 700 daily flights to 63 destinations, being 11 international in South America and the Caribbean on a fleet of over 120 Boeing 737 aircraft, with a further 120 Boeing 737s on order. GOLLOG is a leading cargo transportation and logistics business serving more than 3,000 Brazilian municipalities and, through partners, 90 international destinations in 47 countries. SMILES is one of the largest coalition loyalty programs in Latin America, with over 11 million registered participants, allowing clients to accumulate miles and redeem tickets for more than 700 locations worldwide. GOL’s shares are traded on the NYSE (GOL) and the BM&FBOVESPA (GOLL4). 1 GOL Linhas Aéreas Inteligentes S.A . SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 16 , 2017 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Richard Freeman Lark Junior Name:Richard Freeman Lark Junior Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
